Global Credit Research Rating Action 4 DEC 2008 Moody's Investors Services Rating Action: Reader's Digest Association, Inc. (The) Moody's Downgrades Reader's Digest's CFR to B3; Outlook is Negative Approximately $2.1 Billion of Debt Affected New York, December 04, 2008 Moody's Investors Service downgraded The Reader's Digest Association's ("RDA") Corporate Family rating (CFR) and Probability of Default rating to B3 from B2, the senior secured credit facility ratings to B2 from B1 and the senior subordinated note rating to Caa2 from Caa1.
